IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40859
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT PAUL BACON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L:02-CR-54-1
                       --------------------
                         February 6, 2003

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed for Robert Paul Bacon

has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).   Bacon filed no response.   Our

examination of the record and the Anders brief reveals no

nonfrivolous issue for appeal.   Counsel’s motion to withdraw is

GRANTED, and the appeal is DISMISSED.

     MOTION GRANTED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.